DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US#2018/0225628) in view of Wolfenden (US#10875708).
Regarding claims 8 and 16, Roy discloses a postal and package receptacle (Fig. 1A) , comprising: a main body container 116 having an interior, a front, a back, a first side and a second side opposing each other between the front and the back, and an opening formed at the top of the main body;
a lid 126 mounted at the top of the main body and configured to move horizontally between an open position and a closed position, wherein in the closed position the top is completely covered by the lid, and in the open position the lid is moved towards the back of the main body to expose the opening at the top of the main body;
a wireless network transceiver 324 configured to receive an open command to move the lid to  the open position and to receive a close command to move the lid to the closed position;
a drive system 308 (motor) mounted to the lid at a bottom side of the lid, the drive system including a drive motor that is powered by a battery ([0068], lines 12-14), the drive system being configured to move the lid to the open position in response to the open command being received by the wireless network transceiver, and wherein the drive system is further configured to move the lid to the closed position in response to the close command being received by the wireless network transceiver; and 
a front door 108 at the front of the main body that is configured to receive postal deliveries;
Regarding claims 8 and 16, Roy fails to disclose the receptacle includes a rear door at the back of the main body that includes a lock and which, when opened, allows access to the interior of the main body.  However, as evidenced by Wolfenden, such an arrangement is known in the receptacle art, see lid 6, front door 5, and rear door 4 with lock 7.  Therefore, as evidenced by Wolfenden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy by including an additional rear door with lock.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of additional rear door with lock would enhance the operability of the receptacle by also allowing for package retrieval from the rear side.
Regarding claims 10 and 18, Roy discloses further comprising a cellular transceiver 268 ([0053]) that is configured to receive a pre-shared key for a package delivery, and wherein the open command includes the pre-shared key.
Regarding claims 11 and 18, Roy discloses wherein the drive system is configured to open the lid only when the open command includes the pre-shared key ([0069]).
Regarding claims 12 and 19, Roy discloses wherein the postal and package receptacle is configured to transmit a message via the cellular transceiver to an owner of the postal and package receptacle upon receiving the open command (e.g. see method claim 15).
Regarding claim 13, Roy discloses wherein the lid is mounted on opposing sliding rails 304 ([0068]) disposed on the first side and the second side of the main body, these rails being viewed and labeled as “telescoping roller tracks”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (US#2018/0225628) in in view of Wolfenden (US#10875708), and further in view of McCormick (US#2001/0045180).
Regarding claim 9, Roy fails to disclose a graphical receptacle identifier disposed in the interior of the main body to be viewable when the lid is in the open position.  However, as evidenced by McCormick, interior graphical receptacle identifiers are known in the package receptacle art, see Fig. 1A and graphical receptacle identifier 26.  Therefore, as evidenced by McCormick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy by including a graphical receptacle identifier disposed in the interior of the main body to be viewable when the lid is in the open position. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of graphical receptacle identifier would increase validation of accurate mail delivery.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (US#2018/0225628) in in view of Wolfenden (US#10875708), and further in view of Pargoe (US#2017/0228692).
Regarding claim 15, Roy discloses a solar array ([0068], last sentence) but fails to disclose the array mounted on a top of the lid. However, as evidenced by Pargoe, such a configuration is known in the package receptacle art, see solar array 4600 on lid 4110. Therefore, as evidenced by Pargoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy by replacing its solar array with a lid mounted solar array. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of the lid mounted solar array would enhance power generation.
Allowable Subject Matter
Claims 1-5 and 7 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made above.  The instant Office action has been made non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677